Exhibit 10.19

ENVIRONMENTAL INDEMNITY AGREEMENT
(Loan No. 73100202)
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Indemnity”) is made and entered
into effective as of this 14th day of August, 2015 by ARHC PPLVLGA01, LLC, a
Delaware limited liability company (“Borrower”) whose address is 405 Park
Avenue, 14th Floor, New York, New York, 10022, Attn: Healthcare Counsel, and
AMERICAN REALTY CAPITAL HEALTHCARE TRUST III, INC., a Maryland corporation,
whose address is 405 Park Avenue, 14th Floor, New York, New York, 10022, Attn:
Healthcare Counsel (“Co-Indemnitor”) (Borrower and Co-Indemnitor are sometimes
hereinafter collectively and individually referred to as “Indemnitor”), for the
benefit of RGA REINSURANCE COMPANY, a Missouri corporation, its successors and
assigns (“Lender”), whose address is c/o RGA Mortgage Loan Servicing LLC, P.O.
Box 771320, St. Louis, Missouri 63177 and is made with reference to the recitals
set forth below, and in consideration of the covenants and agreements set forth
below, and other valuable consideration, the receipt and sufficiency of which
are acknowledged.
Recitals of Fact
The following recitals are a material part of this instrument:
A.    Borrower has assumed a loan made by ICM VI- Philip Center, LP, a Georgia
limited partnership (the “Original Borrower”) evidenced by that certain
Promissory Note in favor of Lender dated September 27, 2012 in the principal sum
of $5,200,000.00 (the “Loan”).
B.    The Loan is secured, in part, by that certain Deed to Secure Debt,
Assignment of Leases and Rents and Security Agreement dated September 27, 2012,
executed by Original Borrower in favor of Lender, filed and recorded in the
office of the Clerk of the Superior Court for Gwinnett County, Georgia (the
“Recorder’s Office”) on October 5, 2012 in Book 51698, Page 0177 (the “Security
Instrument”) and encumbering the property commonly known as 455 Philip
Boulevard, located in the City of Lawrenceville, County of Gwinnett, State of
Georgia and legally described on Exhibit “A” attached hereto and by this
reference made a part hereof (the real estate, together with all improvements
thereon and personal property associated therewith, is hereinafter collectively
called the “Property”).
C.     The Security Instrument, the Note evidencing the Loan, that certain
Assignment of Leases and Rents dated September 27, 2012, executed by Original
Borrower in favor of Lender and recorded with the Recorder’s Office on October
5, 2012, in Book 51698, Page 0213 (the “Assignment of Rents”), this Indemnity,
the Separate Guaranty of Carveout Obligations of even date herewith executed by
Co-Indemnitor in favor of Lender, the Assignment and Subordination of Management
Agreement dated on or about the date hereof and executed by Borrower and
property manager in favor of Lender and that certain Consent and Assumption
Agreement With Release dated of even date herewith executed by, among others,
Lender and Indemnitors are sometimes herein collectively referred to as the
“Loan Documents.” The Loan Documents are hereby incorporated by this reference
as if fully set forth in this Indemnity.




--------------------------------------------------------------------------------

Loan No. 73100202

C.    As a condition to Lender’s consent to the assumption of the Loan by
Borrower, Lender is requiring one or more financially substantial persons or
entities to be liable under this Indemnity. Those parties executing this
Indemnity in addition to Borrower have a financial or other significant interest
in Borrower. Lender has therefore required that Borrower and Co-Indemnitor
execute and deliver this Indemnity, and each Indemnitor has agreed to do so on
the terms and conditions set forth herein.
 
Agreement
NOW THEREFOR IN CONSIDERATION of the foregoing and of Lender making the Loan,
and other valuable consideration, the receipt of which is hereby acknowledged,
Indemnitor hereby agrees as follows:
1.Definitions. As used in this Indemnity, the following terms shall have the
following meanings:
“Debt” shall mean (a) the Note; (b) all indebtedness and obligations arising
under the Security Instrument and the other Loan Documents; (c)  any and all
renewals or extensions of any such item of indebtedness or obligation or any
part thereof; (d) any future advances which may be made by Lender to Borrower,
whether made to protect the security for the repayment of the Note or otherwise,
and whether or not evidenced by additional promissory notes or other evidences
of indebtedness; and (e) all interest due on all of the same. Nothing herein
shall be construed to obligate Lender to make any renewals or additional loans
or advances, including, without limitation, increasing the amount of the Note as
referred to herein.
“Environmental Laws” means, both collectively and individually, any and all
present and future federal, state and local statutes, laws, ordinances, rules,
regulations, rulings, orders, permits, and other requirements of governmental
agencies or authorities relating to health, the environment or to any Hazardous
Substance (as hereinafter defined) or Hazardous Substance Activity (as
hereinafter defined), including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.A. §
9601, et seq. (“CERCLA”); the Resource Conservation and Recovery Act of 1976, 42
U.S.C.A. § 6901, et seq. (“RCRA”); the Hazardous Materials Transportation Act,
49 U.S.C.A. § 1801, et seq. (the “Hazardous Materials Transportation Act”); the
Clean Water Act, 33 U.S.C.A. § 1251, et seq. (the “Clean Water Act”); the Clean
Air Act, 42 U.S.C.A. § 7401, et seq.; and all environmental statutes, laws,
ordinances, rules, regulations, rulings, orders, permits and other requirements
of the State, County and City in which the Property is located.
“Hazardous Substance” or “Hazardous Substances” shall mean, at any time, one or
more of the following substances:
(i)    those substances included within the definitions of “hazardous
substances,” “pollutants,” “contaminants,” “hazardous materials,” “toxic
substances,” or “solid waste” in any of the Environmental Laws or described,
controlled or regulated under any of the Environmental Laws;

2



--------------------------------------------------------------------------------

Loan No. 73100202

(ii)    those substances listed by the Environmental Protection Agency (or any
successor agency) as hazardous substances (40 CFR Part 302.4 and amendments
thereto); and
(iii)    any material, waste or substance which is: (A) asbestos or which
contains asbestos; (B) polychlorinated biphenyls or which contain the same,
including transformers or other equipment containing dielectric fluid;
(C) designated as a “hazardous substance” pursuant to Section 311 of the Clean
Water Act, or listed pursuant to Section 307 of the Clean Water Act;
(D) hydrocarbons, oil or petroleum, petroleum products, petroleum distillate or
petroleum byproducts; (E) explosives; (F) radioactive materials; (G) radon gas;
or (H) formaldehyde, including urea formaldehyde foam insulation.
“Hazardous Substance Activity” means any actual, proposed or threatened storage,
holding, existence, release, emission, discharge, generation, processing,
abatement, removal, disposition, handling or transportation of any Hazardous
Substance from, under, into or on the Property or surrounding property(ies).
“Losses” means any and all losses, liabilities, damages, demands, claims,
actions, judgments, causes of action, assessments, penalties, fines, punitive
damages, fees, costs and expenses of any kind or nature (including, without
limitation, remediation and clean-up costs), and the reasonable fees and
disbursements of engineers, environmental consultants, legal counsel,
accountants, and environmental specialists) and all foreseeable and
unforeseeable consequential damages.
2.    Representations and Warranties. Borrower represents and warrants to Lender
that to the best of Borrower’s knowledge, that except as may have been
previously disclosed to Lender in the environmental report delivered by Borrower
to Lender in connection with this Loan prior to the date of this Indemnity,
except as set forth on Exhibit “B” attached hereto and incorporated herein by
this reference, and except as commonly used in the operation and maintenance of
properties of similar kind and nature to the Property in accordance with prudent
business management practices and in a manner that does not result in any
contamination of the Property:
(a)    no Hazardous Substances exist on, under or about the Property;
(b)    no Hazardous Substances have been at any time transported to or from the
Property or used, generated, manufactured, stored, discharged, released or
disposed of on, under or about the Property;
(c)    the Property is not in violation of any Environmental Laws and there are
no past, current, or threatened claims relating to Hazardous Substances or the
Environmental Laws;
(d)    there are no aboveground or below ground storage tanks on the Property;
and

3



--------------------------------------------------------------------------------

Loan No. 73100202

(e)    all necessary permits and licenses, if any, have been obtained with
regard to the use of any Hazardous Substances in, on or about the Property.
3.    Covenants. Borrower shall:
(a)    comply, and use its best efforts to require all tenants or occupants of
the Property to comply, with all Environmental Laws;
(b)    not install, use, generate, manufacture, store, treat, release or dispose
of, nor permit the installation, use, generation, storage, treatment, release or
disposal of, any Hazardous Substances on, under or about the Property, nor
transport any Hazardous Substances to or across the Property, except in full
accordance with the Environmental Laws;
(c)    submit to Lender, upon Lender’s written request, copies of any reports or
documentation relating to the installation, use, generation, storage, treatment,
release or disposal of, or transportation of, any Hazardous Substances on, under
or about the Property;
(d)    promptly advise Lender in writing of any and all (i) claims or assertions
which may be received by Borrower or of which any Indemnitor may become aware,
relating to alleged violations of any of the Environmental Laws; (ii) spills,
releases, contaminations or other actions indicating the presence of Hazardous
Substances on, under or about the Property; (iii) any remedial action taken by
Indemnitor, or any tenants or occupants of the Property, in response to any of
the items described in subsection (ii) above; and (iv) environmental conditions
on neighboring or adjoining properties, of which Indemnitor becomes aware, which
could possibly cause the Property to be subject to any restrictions or
compliance obligations under any of the Environmental Laws;
(e)    not install or allow to be installed any fuel tanks, whether aboveground
or below ground, on the Property;
(f)    not create or permit to continue in existence any lien upon the Property
imposed under any Environmental Law;
(g)    not make any change in the use or condition of the Property which might
lead to the presence on, under or about the Property of any Hazardous Substances
which is not in accordance with any applicable Environmental Law, without the
prior written consent of Lender; and
(h)    not make any change in the use or condition of the Property which would
require, under any applicable Environmental Law, notice be given to or approval
be obtained from any governmental agency in the event of a transfer of ownership
or control of the Property, without the prior written consent of Lender.
4.    Notices from Indemnitor. Each Indemnitor shall provide Lender with prompt
written notices of: (i) any proceeding or inquiry by any governmental or
nongovernmental entity or person with respect to a Hazardous Substance Activity
or the presence of any Hazardous Substance

4



--------------------------------------------------------------------------------

Loan No. 73100202

on, under, from or about the Property, or the migration of such Hazardous
Substance from or to other property(ies), (ii) all claims made or threatened by
any third party against Indemnitor or the Property, or any other owner, tenant,
or operator of the Property relating to any Environmental Laws, loss or injury
resulting from any Hazardous Substance or Hazardous Substance Activity, and
(iii) any Indemnitor’s discovery of any occurrence or condition on any real
property adjoining or surrounding the Property that could cause the Property, or
any portion thereof, to be subject to any investigation or cleanup of the
Property pursuant to any Environmental Law, or that could result in Borrower or
any Indemnitor becoming liable for any cost related to any investigation or
cleanup of such Property. Borrower shall deliver to Lender any documentation or
records as Lender may reasonably request and which are susceptible of being
obtained by Borrower without undue cost or expense and without the necessity for
initiating legal proceedings to obtain the same.
5.    License. Borrower grants to Lender and its employees, agents, consultants
and contractors, an irrevocable license and authorization to enter upon the
Property (upon reasonable prior notice) and inspect the Property, and perform
such tests (including without limitation soils and subsurface testing) as Lender
in its reasonable discretion deems necessary or desirable for the purpose of
determining or verifying the presence or absence of Hazardous Substances on,
under or about the Property, and verifying compliance with this Indemnity by
Borrower and the tenants and occupants of the Property. Lender agrees not to
undertake such inspections and tests unless Lender has a reasonable good faith
belief, based upon the receipt of information from an outside source, that
Hazardous Substances may be present on, under or about the Property, or that a
violation of the Environmental Laws may have occurred. If Lender discovers the
presence of any Hazardous Substances which were not previously disclosed by
Indemnitor, then Indemnitor shall pay Lender’s actual costs for such inspections
and tests, upon demand. Lender shall be authorized, but shall not be required by
Indemnitor, to release any information obtained through its inspections and
testing to any governmental agency or authority which may demand the same.
Lender shall defend and indemnify Borrower against any losses, costs, expenses
or liabilities incurred by Borrower as the result of any intentional act or
gross negligence committed by Lender or its authorized agents or employees as a
result of any activities of Lender or such employees or agents on or about the
Property and pursuant to this Indemnity.
6.    Remedial Work. Borrower shall promptly perform all necessary remedial work
in response to the presence of any Hazardous Substances on the Property, any
violation of any Environmental Laws, or any claims or requirements made by any
governmental agency or authority. All such work shall be conducted by licensed
and reputable contractors pursuant to written plans approved by the agency or
authority in question (if applicable), under proper permits and licenses (if
applicable) with such insurance coverage as is customarily maintained by prudent
property owners in similar situations. If the cost of the work exceeds $50,000,
then Lender shall have the right of prior approval over the environmental
contractor and plans, which shall not be unreasonably withheld or delayed. All
costs and expenses of the remedial work shall be promptly paid by Indemnitor. In
the event Borrower fails to undertake the remedial work, or fails to complete
the same within a reasonable time period after the same is undertaken, and if
Lender is of the good faith opinion that Lender’s security in the Property is
jeopardized thereby, then Lender shall have the right to undertake or complete
the remedial work itself. In such event all costs of Lender in doing so,
including all fees and expenses of environmental consultants, engineers,
attorneys, accountants

5



--------------------------------------------------------------------------------

Loan No. 73100202

and other professional advisors, shall become a part of the Loan described above
and shall be due and payable from Indemnitor upon demand. Such amount shall be
secured by the Loan Documents, and failure to pay the same shall be an event of
default under the Loan Documents. In the event any Hazardous Substances are
removed from the Property, either by Borrower or Lender, the number assigned by
the United States Environmental Protection Agency to such Hazardous Substances
shall be solely in the name of Borrower, and Borrower shall have any and all
liability for such removed Hazardous Substances. Promptly following completion
the remedial work, Borrower shall obtain and deliver to Lender, an environmental
report in form and substance acceptable to Lender from an environmental
consultant acceptable to Lender, stating that all required action has been
taken, and that upon completion of such action, the Property is, to the
knowledge of such professional, then in compliance with the applicable
Environmental Laws.
7.    Indemnity Agreement. Each Indemnitor, jointly and severally, agrees to
defend, unconditionally indemnify, and hold Lender harmless from and against any
and all Losses which may occur as a result of any Hazardous Substance Activity
or results directly or indirectly from the presence of Hazardous Substances on,
under or around the Property, unless the Loss is the result of any intentional
act or gross negligence committed by Lender or its authorized agents as a result
of any activities of Lender or such agents on the Property.
Indemnitor shall assume the burden and expense of defending all suits,
administrative proceedings and disputes of any description with all persons,
entities, political subdivisions or government agencies arising out of the
matters to be indemnified under this Indemnity. Indemnitor shall pay, promptly
upon entry, any nonappealable order, judgment or other final resolution of any
claim or dispute arising out of the matters to be indemnified under this
Indemnity and shall pay promptly when due any fines, penalties or agreed
settlements arising out of the matters to be indemnified under this Indemnity.
In the event that such payment is not made, Lender, at its sole discretion, may
proceed to file suit against Indemnitor to compel such payment.
8.    Payment of Lender’s Expenses. Indemnitor shall pay to Lender all costs and
expenses (including, without limitation, the reasonable fees and disbursements
of Lender’s engineers, consultants, environmental specialists and the reasonable
charges of Lender’s in‑house legal counsel) incurred by Lender in connection
with this Indemnity or the enforcement hereof. Indemnitor shall also pay to
Lender all costs and expenses associated with Lender’s retention of outside
counsel for advice or other representation in any litigation, contest, dispute,
suit or proceeding (whether instituted by Lender, Borrower, or any other party,
including any governmental agency charged with enforcement of any Environmental
Law) in any way relating to this Indemnity or the enforcement hereof.
9.    Independent Liability. The obligations of each Indemnitor under this
Indemnity are independent of, and shall not be measured, limited or affected by
(i) any amounts at any time owing under the Loan or secured by any of the Loan
Documents, (ii) the sufficiency or insufficiency of any collateral (including,
without limitation, the Property) given to Lender to secure repayment of the
Loan, (iii) the consideration given by Lender or any other party in order to
acquire the Property, or any portion thereof, if Lender has acquired title to or
any interest in the Property, (iv) the modification, expiration or termination
of the Note or any other Loan Document, (v) the discharge

6



--------------------------------------------------------------------------------

Loan No. 73100202

or repayment in full of the Loan (including, without limitation, by amounts paid
or credit bid at a foreclosure sale or by discharge in connection with a deed in
lieu of foreclosure), or (vi) any indemnity contained in any of the Loan
Documents which is similar or in addition hereto.
10.    Survival of Obligations. Each Indemnitor’s obligations hereunder shall
survive Borrower’s payment of the Debt and the subsequent sale or other transfer
of the Property. The rights of Lender under this Indemnity shall be in addition
to any other rights and remedies of Lender against each Indemnitor under any
other document or instrument now or hereafter executed by such Indemnitor, or at
law or in equity (including, without limitation, any right of reimbursement or
contribution pursuant to CERCLA), and shall not in any way be deemed a waiver of
any such rights. Indemnitor agrees that it shall have no right of contribution
(including, without limitation, any right of contribution under CERCLA) or
subrogation against Lender or any other party unless and until all obligations
of Indemnitor hereunder have been satisfied and the Debt is repaid in full. Each
Indemnitor further agrees that, to the extent that the waiver of its rights of
subrogation and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation or contribution of Indemnitor shall be junior and subordinate to the
rights of Lender against Indemnitor hereunder.
11.    Payment of Obligations. All obligations of Borrower hereunder shall be
deemed a part of the Debt and the repayment of such obligations shall be secured
by the same security that exists with respect to the Debt. All such obligations
shall be payable on demand, and any amount due and payable hereunder to Lender
by any Indemnitor which is not paid within thirty (30) days after written demand
therefor from Lender, with an explanation of the amounts demanded, shall bear
interest from the date of such demand at the Default Rate as defined in the
Note. If Indemnitor consists of more than one person or entity, then the
obligations and liabilities of each person or entity shall be joint and several.
12.    Recourse. Borrower’s liability hereunder shall not be subject to, limited
by or affected in any way by any “non-recourse” provisions, if any, contained in
the Loan Documents. Borrower agrees that the obligations of Borrower hereunder
are separate, independent of and in addition to the undertakings of Borrower
under the Note. Indemnitor agrees that a separate action may be brought to
enforce the provisions of this Indemnity which shall in no way be deemed to be
an action on the Note, whether or not Lender would be entitled to a deficiency
judgment following a judicial foreclosure or sale under the Security Instrument
and Indemnitor waives any right to require that any action be brought by Lender
against Borrower or any other person or that any other remedy under the Loan
Documents be exercised. Lender may, at its option, proceed against Borrower to
collect monies when due or to obtain performance under this Indemnity, without
first proceeding against the Borrower and without first resorting to the Note
and Security Instrument or any other remedy under the Loan Documents.
13.    Obligations Absolute.
(a)    The obligations of Indemnitor hereunder shall remain in full force
without regard to, and shall not be impaired by the following, any of which may
be taken in such manner, upon such terms and at such times as Lender, in its
sole discretion, deems advisable without the consent of, or notice to, Borrower,
nor shall any of the following give Borrower

7



--------------------------------------------------------------------------------

Loan No. 73100202

any recourse or right of action against Lender: (1) any express or implied
amendment, modification, renewal, addition, supplement, extension or
acceleration of or to the Note, the Security Instrument or any of the Loan
Documents; (2) any exercise or non-exercise by Lender of any right or privilege
under any of the Documents; (3) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to any indemnitors or borrower, or any affiliate of Borrower or any
action taken with respect to this Indemnity by any trustee or receiver, or by
any court, in any such proceeding, whether or not Borrower shall have had notice
of knowledge of any of the foregoing; (4) any release, waiver or discharge of
the Borrower or any endorser from liability under any of the Loan Documents or
any Borrower’s grant to Lender of a security interest, lien or encumbrance in
any of the Borrower’s property; (5) any subordination, compromise settlement,
release (by operation of law or otherwise), discharge, compound, collection, or
liquidation of any of the Loan Documents or any collateral described in any of
the Documents or otherwise, or any substitution with respect thereto; (6) any
assignment or other transfer of any of the Documents by Lender, in whole or in
part; (7) any acceptance of partial performance of any of the obligations of
Borrower under the Documents; and (8) any bid or purchase at any sale of the
collateral described in the Loan Documents or otherwise.
(b)    Indemnitor unconditionally waives any defense to the enforcement of this
Indemnity including, without limitation: (1) all presentments, demands, demands
for performance, notices of nonperformance, protests, notices of protest,
dishonor, nonpayment, partial payment, default and protest, notices of
acceptance of this Indemnity and all other notices and formalities to which
Indemnitor may be entitled, except as specifically provided for herein; (2) any
right to require Lender to proceed against or exhaust any collateral described
in the Loan Documents or to pursue any other remedy whatsoever; (3) any defense
arising by reason of any invalidity or unenforceability of any of the Loan
Documents or of the manner in which Lender has exercised its remedies under the
Loan Documents; and (4) any defense based upon an election of remedies by Lender
including, without limitation, any election to proceed by judicial or
nonjudicial foreclosure of any security, whether real property or personal
property security, or by deed in lieu thereof, and whether or not every aspect
of any foreclosure sale is commercially reasonable, or any election of remedies,
including but not limited to remedies relating to real property or personal
property security, which destroys or otherwise impairs the subrogation rights of
Indemnitor.
14.    Successors and Assigns. This Indemnity shall be binding upon each
Indemnitor, its heirs, personal representatives, successors and assigns, and
shall inure to the benefit of and shall be enforceable by Lender and its
successors, endorsees and assigns and by any transferee of the Loan or (after
foreclosure or deed in lieu thereof) the Property, by any party to whom Lender
assigns this Indemnity.
15.    Governing Law/Jurisdiction and Venue. This Indemnity shall be governed by
and construed in accordance with the laws of jurisdiction in which the Property
is located without regard to the conflicts of law provisions thereof (“Governing
State”). EACH INDEMNITOR HEREBY CONSENTS TO PERSONAL JURISDICTION IN THE
GOVERNING STATE. VENUE OF ANY ACTION BROUGHT TO ENFORCE THIS INDEMNITY OR ANY
OTHER

8



--------------------------------------------------------------------------------

Loan No. 73100202

LOAN DOCUMENT OR ANY ACTION RELATING TO THE LOAN OR THE RELATIONSHIPS CREATED BY
OR UNDER THE LOAN DOCUMENTS (“ACTION”) SHALL, AT THE ELECTION OF LENDER, BE IN
(AND IF ANY ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT
THE ELECTION OF LENDER BE TRANSFERRED TO) A STATE OR FEDERAL COURT OF
APPROPRIATE JURISDICTION LOCATED IN THE GOVERNING STATE. INDEMNITOR HEREBY
CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF THE GOVERNING STATE AND OF
FEDERAL COURTS LOCATED IN THE GOVERNING STATE IN CONNECTION WITH ANY ACTION AND
HEREBY WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY OTHER STATE TO
OBJECT TO JURISDICTION WITHIN SUCH STATE FOR PURPOSES OF ANY ACTION. Each
Indemnitor hereby waives and agrees not to assert, as a defense to any Action or
a motion to transfer venue of any Action, (i) any claim that it is not subject
to such jurisdiction, (ii) any claim that any Action may not be brought against
it or is not maintainable in those courts or that this Indemnity may not be
enforced in or by those courts, or that it is exempt or immune from execution,
(iii) that the Action is brought in an inconvenient forum, or (iv) that the
venue for the Action is in any way improper.
16.    Severability. Every provision of this Indemnity is intended to be
severable. If any provision of this Indemnity or the application of any
provision hereof to any party or circumstance is declared to be illegal, invalid
or unenforceable for any reason whatsoever by a court of competent jurisdiction,
such invalidity shall not affect the balance of the terms and provisions hereof
or the application of the provision in question to any other party or
circumstance, all of which shall continue in full force and effect.
17.    Waivers. No failure or delay on the part of Lender to exercise any power,
right or privilege under this Indemnity shall impair any such power, right or
privilege, or be construed to be a waiver of any default or an acquiescence
therein, nor shall any single or partial exercise of such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. No provision of this Indemnity, including but not limited to
this Section, may be changed, waived, discharged or terminated except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought, and the parties hereby:
(a) expressly agree that it shall not be reasonable for any of them to rely on
any alleged, non-written amendment to this Indemnity; (b) irrevocably waive any
and all right to enforce any alleged, non-written amendment to this Indemnity;
and (c) expressly agree that it shall be beyond the scope of authority (apparent
or otherwise) for any of their respective agents to agree to any non-written
modification of this Indemnity.
18.    Notices. All notices hereunder shall be in writing. All notices to be
given hereunder (including, without limitation, notices of sale or default) may
be given by any of the following means: (i) personal service, (ii) overnight
delivery by a reliable nationally-recognized overnight courier, (iii) U.S. Mail,
postage thereon prepaid, return receipt requested, or (iv) facsimile
transmission, followed by U.S. Mail. Written notice shall be deemed effective as
follows: (i) if by personal service or overnight delivery, upon delivery or
first attempted delivery (whether or not actually received), (ii) if by
U.S. Mail, three (3) days after deposit in the U.S. Mail, and (iii) if by
facsimile transmission, followed by U.S. Mail, upon electronic confirmation of
receipt in the

9



--------------------------------------------------------------------------------

Loan No. 73100202

recipient’s office prior to 5:00 p.m. local time at the recipient’s office.
Notices to Indemnitor or Lender shall be addressed to the mailing address for
the applicable party shown in the caption hereof, and a copy of any notice to
Lender shall also be delivered to Lender at 16600 Swingley Ridge Road,
Chesterfield, Missouri 63017, “Attention: Global Legal Services.” Each of the
parties may hereafter designate a different address for notices hereunder by
providing notice of such designation to the other parties pursuant to the
procedures set forth above.
19.    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
INDEMNITOR AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION-BASED ON
THE LOAN OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THE LOAN, THIS
INDEMNITY, THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN), OR
ACTION OF ANY INDEMNITOR OR LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
LENDER’S MAKING OF THE LOAN.
20.    No Waiver. Notwithstanding any provision herein or in the Loan Documents,
or any rights or remedies granted by the Loan Documents, Lender does not waive
and expressly reserves all rights and benefits now or hereafter accruing to
Lender under the “security interest” or “secured creditor” exception under
applicable Environmental Laws, as the same may be amended. No action taken by
Lender pursuant to the Loan Documents shall be deemed or construed to be a
waiver or relinquishment of any such rights or benefits under the “security
interest exception.”
21.    Counterparts. This Indemnity may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one in the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



10



--------------------------------------------------------------------------------

Loan No. 73100202

IN WITNESS WHEREOF, this Indemnity is executed effective as of the day and year
first written above.


BORROWER:


ARHC PPLVLGA01, LLC, a Delaware
limited liability company




By:    /s/ Jesse C. Galloway
Print Name: Jesse C. Galloway
Title: Authorized Signatory




CO-INDEMNITOR:


AMERICAN REALTY CAPITAL HEALTHCARE TRUST III, INC., a Maryland corporation




By:    /s/ Thomas P. D’Arcy
Print Name: Thomas P. D’Arcy
Title: President



Environmental Indemnity Agreement – Signature Page

--------------------------------------------------------------------------------

Loan No. 73100202

Exhibit “A”
Environmental Indemnity Agreement
EXHIBIT A
LEGAL DESCRIPTION


All that tract or parcel of land lying and being in Land Lot 9, 7th District,
Gwinnett County, Georgia and being more particularly described as follows:


BEGINNING at an iron pin set at the northeast corner of a mitered intersection
of the northerly right-of-way line of Philips Boulevard (having an 80-foot
right-of-way) and the easterly right-of-way line of Katherine Oak Court (having
a 60-foot right-of-way); Thence running along the easterly right-of-way line of
Katherine Oak Court, South 79°02'41" West, 15.56 feet to an iron pin set;
Thence, North 55°57'19" West, 250.78 feet to a :W' rebar found; Thence leaving
said easterly right-of-way line of Katherine Oak Court and running, North
34°02'41" East, 87.26 feet to a %" rebar found; Thence, North 51°26'15" East,
227.21 feet to a point; Thence, North 74°19'54" East, 304.39 feet to a point;
Thence, South 72°25'50" East, 231.02 feet to a parker kalon nail set; Thence,
South 15°44'52" East, 50.93 feet to an iron pin set along the northerly
right-of-way line of Philip Boulevard; Thence running along the northerly
right-of-way line of Philip Boulevard, South 68°24'39" West, 141.25 feet to a
point; Thence, North 21°35'17" West, 4.54 Feet to a point; Thence, South
68°34'22" West, 89.34 feet to a point; Thence, South 66°53'15" West, 63.97 feet
to a point; Thence, South 61°52'30" West, 61.94 feet to a point; Thence, 50.90
feet along the arc of a curve to the left having a radius of 684.47 feet and
being scribed by a chord bearing South 58°02'10" West, 50.89 feet to a point;
Thence, South 34°05'39" East, 3.11 feet to a point; Thence, 220.36 feet along
the arc of a curve to the left having a radius of 681.36 feet and being scribed
by a chord bearing South 46°38'35" West, 219.40 Feet to an iron pin set and the
true POINT OF BEGINNNING.


Said tract contains 3.41 acres (148,721 square feet) more or less, as shown in a
survey prepared for Grove Street Lawrenceville, LLC, ICM VI - Philip Centre, LP,
RGA Reinsurance Company, its successors and/or assigns, Republic Commercial
Title Company, LLC and First American Title Insurance Company by Point To Point
Land Surveyors, Inc. dated July 25, 2012 and last revised September 26, 2012.


Being all of Tract I as shown on Plat entitled "A Subdivision Plat Prepared for:
Grove Street Lawrenceville, LLC" recorded in Plat Book 129, Page 154, 155 of the
Public Records of Gwinnett County, Georgia.


                                               
TOGETHER WITH, the rights, privileges, easements and appurtenances created by
the
following:






--------------------------------------------------------------------------------

Loan No. 73100202

a.
Terms and conditions of that certain Easement Agreement between Oxford Lane JV
LLC and Grove Street Lawrenceville, LLC, dated March 16, 2007, filed March 19,
2007 and recorded in Deed Book 47688, Page 63, aforesaid records.



b.
Terms and condition of that certain Storm Water Easement and Maintenance

Agreement between Oxford Lane JV LLC and Grove Street Lawrenceville, LLC, dated
March 16, 2007, filed March 19, 2007 and recorded in Deed Book 47688, Page 50,
aforesaid records.


c.
Terms and conditions of that certain Reciprocal Easement Agreement by and
between Grove Street Lawrenceville, LLC and ICM VI-Philip Centre, LP, dated
September 27, 2012 and recorded in Deed Book 51698, Page 177 aforesaid records.






2



--------------------------------------------------------------------------------

Loan No. 73100202

Exhibit “B”
Environmental Indemnity Agreement
Exceptions to Representations and Warranties




None.

Exhibit “B” - 1

